DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 07/09/2020. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2,5-6,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Watson;  Publication  No US 20120150387).
As per claim 1, Watson discloses a driver monitoring system for a vehicle, the driver monitoring system comprising: 
a camera disposed at an interior of the vehicle so as to view a face of a driver of the vehicle (camera 30/32 in Fig.1A); 
([0017] captures the driver 12's face );
 an electronic control unit (ECU) comprising electronic circuitry and associated software, the electronic circuitry including an image processor that processes image data captured by the camera([0017,0045] system controller 40 processing image data captured by camera 30);
 and wherein the ECU, responsive to processing by the image processor of image data captured by the camera, determines a heart rate of the driver([0017,0024-0025] determines a heart rate of the driver based on driver's face) .  
As per claim 2, Watson discloses the driver monitoring system of claim 1, comprising an illumination source disposed in the interior of the vehicle, wherein the illumination source, when electrically powered, emits non-visible light that illuminates at least a portion of the face of the driver of the vehicle ([0025] lighting system 310).  
As per claim 5, Watson discloses The driver monitoring system of claim 1, wherein the ECU determines the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of changes in reflections at the face of the driver ([0017,0024-0025]).  
As per claim 6, Watson discloses The driver monitoring system of claim 1, wherein the ECU determines the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of movements of the face of the driver ([0017,0024-0025]).    
As per claim 8, Watson discloses The driver monitoring system of claim 1, wherein the control, responsive to determining a change in heart rate greater than a threshold change over a predetermined period of time, generates an alert (Watson [0020]).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claim 9-15,19 are rejected under 35 U.S.C. 103 as being unpatentable over (Watson; Publication No US 20120150387) in view of (He; Publication No US 20140167967).
As per claim 9, Watson doesn’t explicitly disclose the control, via processing by the image processor of image data captured by the camera to detect changes at the driver's eyes or to detect nodding of the driver's head, determines driver attentiveness. 
 However, He teaches in [0036] the mobile device 110 and/or on-board computer 114 uses the front image capture device 218 to watch the eye or eyes of the vehicle operator 106 and determine when the visible size of the eye or eyes goes below a threshold value .and also in [0049] detecting head nod of the vehicle operator during a certain period of time .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Watson and He by incorporating the teaching of He into the method of Watson.
One skilled in the art would be motivated to modify Watson and He as described above in order to reduce operator impairment.
As per claim 10, Watson and He disclose the driver monitoring system of claim 9, wherein the control, responsive to determination that driver attentiveness is below a threshold level, generates an alert (Watson [0020]).  
As per claim 11, Watson and He disclose the driver monitoring system of claim 9, wherein the control, responsive to determination that driver attentiveness is below a threshold level, generates an output to a vehicle control system that controls at least one driving system of the vehicle to maneuver the vehicle (Watson [0020]).    
As per claim 12, Watson discloses a driver monitoring system for a vehicle (ABSTRACT), the driver monitoring system comprising: 
a camera disposed at an interior of the vehicle so as to view a face of a driver of the vehicle (camera 30/32 in Fig.1A); 
wherein the camera captures image data and the captured image data includes image data representative of the face of the driver ([0017] captures the driver 12's face ); 
an electronic control unit (ECU) comprising electronic circuitry and associated software, the electronic circuitry including an image processor that processes image data captured by the camera ([0017,0045] system controller 40 processing image data captured by camera 30); 
wherein the ECU, responsive to processing by the image processor of image data captured by the camera, determines a heart rate of the driver; 10 34686942.1wherein the ECU determines the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of at least one selected from the group consisting of (i) changes in reflections at the face of the driver, (ii) movements of the face of the driver and (iii) changes in skin color of the face of the driver ([0017,0024-0025] determines a heart rate of the driver based on driver's face);
wherein the control, responsive to determination that driver attentiveness is below a threshold level, generates an alert (Watson [0020]).    
Watson doesn’t explicitly disclose the control, via processing by the image processor of image data captured by the camera to detect changes at the driver's eyes or to detect nodding of the driver's head, determines driver attentiveness; 
Abstract alerting the vehicle operator when impairment is detected by detecting operator eye blinks or head nods or head rotations using front image capture device 218 in [0025] .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Watson and He by incorporating the teaching of Watson into the method of He.
One skilled in the art would be motivated to modify Watson and He as described above in order to reduce operator impairment.
As per claim 13, Watson and He disclose the driver monitoring system of claim 12, comprising an illumination source disposed in the interior of the vehicle, wherein the illumination source, when electrically powered, emits non-visible light that illuminates at least a portion of the face of the driver of the vehicle (Watson [0025] lighting system 310).   
As per claim 14, Watson and He disclose The driver monitoring system of claim 12, wherein the ECU determines the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of changes in reflections at the face of the driver (Watson [0017,0024-0025] determines a heart rate of the driver based on driver's face).  
As per claim 15, Watson and He disclose The driver monitoring system of claim 12, wherein the ECU determines the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of movements of the face of the driver (Watson [0017,0024-0025]).
As per claim 19, Watson and He disclose The driver monitoring system of claim 17, wherein the ECU determines the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of changes in reflections at the face of the driver (Watson [0017,0024-0025]).  
Claim 3-4,18 are rejected under 35 U.S.C. 103 as being unpatentable over (Watson; Publication No US 20120150387) in view of (Agrawal; Patent No US 9750420).
As per claim 3, Watson doesn’t explicitly disclose the illumination source emits near- infrared (NIR) light or infrared (IR) light.  
However, Agrawal discloses in col.3,Ln 21-23 infrared (IR) light emitted by the device, reflected by the object, and detected by the device .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Watson and Agrawal by incorporating the teaching of Agrawal into the method of Watson.
One skilled in the art would be motivated to modify Watson and Agrawal as described above in order to detect a heart rate of the user of the computing device without requiring invasive procedures .
As per claim 4, Watson and Agrawal disclose The driver monitoring system of claim 3, wherein the ECU determines the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of changes in reflections at the face of the driver (Watson [0017,0024-0025]). 
As per claim 18, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
 Claim 7,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (Watson; Publication No US 20120150387) in view of (Sebe; Publication No US 20170367590).
As per claim 7, Watson doesn’t explicitly disclose determining the heart rate at least in part responsive to determination, via processing by the image processor of image data captured by the camera, of changes in skin color of the face of the user.  
However, Sebe discloses in Abstract skin color changes due to blood flow can be captured on face videos and, surprisingly, be used to estimate the heart rate (HR).

One skilled in the art would be motivated to modify Watson and Sebe as described above in order to predict the HR while simultaneously discover the best regions of the face to be used for estimation .
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
As per claim 20,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MUNEAR T AKKI/Primary Examiner, Art Unit 2687